


109 HRES 1044 IH: Calling for the immediate and unconditional

U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1044
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2006
			Mr. Ackerman (for
			 himself, Mr. Lantos, and
			 Mr. Hastings of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Calling for the immediate and unconditional
		  release of Israeli soldiers held captive by Hamas and Hezbollah, and for other
		  purposes.
	
	
		Whereas Israel completed its withdrawal from southern
			 Lebanon on May 24, 2000;
		Whereas on June 18, 2000, the United Nations Security
			 Council welcomed and endorsed United Nations Secretary-General Kofi Annan’s
			 report that Israel had withdrawn completely from Lebanon under the terms of
			 United Nations Security Council Resolution 425 (1978);
		Whereas Israel completed its withdrawal from Gaza on
			 September 12, 2005;
		Whereas on June 25, 2006, Hamas and allied terrorists
			 crossed into Israel to attack a military post, killing two soldiers and
			 wounding a third, Gilad Shalit, who was kidnapped;
		Whereas on July 12, 2006, Hezbollah terrorists crossed
			 into Israel to attack Israeli troops patrolling the Israeli side of the border
			 with Lebanon, killing three, wounding two, and kidnapping Ehud Goldwasser and
			 Eldad Regev;
		Whereas Hamas and Hezbollah have withheld all information
			 on the health and welfare of the men they have kidnapped; and
		Whereas, contrary to the most basic standards of
			 humanitarian conduct, Hamas and Hezbollah have prevented access to the Israeli
			 captives by competent medical personnel and representatives of the
			 International Committee of the Red Cross: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)demands
			 that—
				(A)Hamas immediately
			 and unconditionally release Israeli soldier Gilad Shalit;
				(B)Hezbollah accept the mandate of United
			 Nations Security Council Resolution 1701 (2006) by immediately and
			 unconditionally releasing Israeli soldiers Ehud Goldwasser and Eldad Regev;
			 and
				(C)Hezbollah and
			 Hamas accede to the most basic standards of humanitarian conduct and allow
			 prompt access to the Israeli captives by competent medical personnel and
			 representatives of the International Committee of the Red Cross;
				(2)expresses—
				(A)its condolences to all the innocent
			 individuals and families in Lebanon, Gaza, and Israel that have suffered loss
			 and trauma as a consequence of the fighting initiated by the acts of terrorist
			 aggression by Hamas and Hezbollah;
				(B)its unwavering
			 support and commitment to the welfare and survival of the State of Israel as a
			 Jewish and democratic state, with secure borders, living in peace alongside an
			 independent Palestinian state;
				(C)its ongoing
			 concern and sympathy for the families of Gilad Shalit, Ehud Goldwasser, and
			 Eldad Regev; and
				(D)its full commitment
			 to seek the immediate and unconditional release of the Israeli captives;
			 and
				(3)condemns—
				(A)Hamas and Hezbollah for the cross border
			 attacks and kidnappings which precipitated weeks of intensive armed conflict
			 between Israel, Hezbollah, and armed Palestinian groups; and
				(B)Iran and Syria,
			 the primary state sponsors of global terrorism and the patrons of Hezbollah and
			 Hamas, for their ongoing support for international terrorism.
				
